Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 are pending in the application. Claim 2 is rejected. Claims 1 and 3 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31st, 2022 has been entered.

Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/683,163, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Instant claim 2 recites three method steps that were found in original claim 2 of the instant application. The claims of the parent application only contained one claim directed to complexes. The parent application generally teaches the following method in the paragraph bridging pages 5 and 6 of the specification:

    PNG
    media_image1.png
    250
    683
    media_image1.png
    Greyscale

The disclosure above corresponds to previously recited steps (a)-(c) of instant claim 2. The only disclosure of the parent application that appears to be related to the instant steps is the following on pages 27 and 28 of the specification of the parent application:

    PNG
    media_image2.png
    239
    685
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    666
    media_image3.png
    Greyscale

There are several discrepancies between the disclosure above and the instant claims. First, the disclosure above generally refers to “a nucleophile” rather than “a nucleophile DE” as instantly claimed. More importantly, the second step above recites “the formed anionic colorant from step 1 is further reacted to a cationic compound to form the desired colorant complex”. The instant claim 2 recites reaction with “a cationic compound TxQy” where the disclosure above does not disclose the formula of the cationic compound. There is no indication or disclosure in the parent application that a compound of formula “TxQy” should be used. The formula “TxQy” is rejected as indefinite; however, the parent application does not even appear to refer to “TxQy” as a stand-alone compound or formula. 
	For at least this reason, the instant claim 2 is not supported by the disclosure of the parent application since it recites the use of a reactant that is not disclosed by the parent application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  (See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).

(a)	Breadth of the claims – The instant claim 2 is directed to methods of making complexes. The claim is rejected as indefinite (below); however, the claim recites reacting of a dye AB with a nucleophile DE followed by reacting with a cationic compound TxQy followed by a purification step.

(b)	Nature of the invention - The nature of the invention is drawn to methods of making organic colorant complexes.

(c,e)	State of the prior art and predictability in the art – The instant claims are rejected as indefinite and therefore it is not readily apparent which reactions fall within the scope of the instant claims; however, the structures found within claim 1 do not place any limitation on the types of bonds that can be formed between A and T (corresponding to step b’ of claim 2). 
		Synthetic organic chemistry is quite unpredictable (In re Marzocchi and Horton 169 USPQ at 367 ¶ 3).  The following excerpt is taken from Dörwald, (Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
		Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

(d)	Level of one of ordinary skill in the art - The artisans making and using applicant’s complexes would be a collaborative team of synthetic chemists, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high; however, due to the unpredictability in 

(f-g)	Amount of direction provided by the inventor and existence of working examples - The only direction or guidance present in the instant specification is regarding examples that correspond to previously pending steps (a)-(c) of claim 2. There are no working examples present for the preparation of complexes according to steps (a’)-(c’) of claim 2. 
		Each of the examples discloses dyes that are reacted with an amine. For instance, Examples 1-5 recite the use of Reactive Red 120, which has the following structure:


    PNG
    media_image4.png
    275
    593
    media_image4.png
    Greyscale
.

Example 6 recites the use of Reactive Yellow 81, which has the following structure:


    PNG
    media_image5.png
    209
    389
    media_image5.png
    Greyscale
.

	In each of the above examples, an amine and a quaternary ammonium compound (or quaternary phosphonium compound) are mixed with the reactive dyes. The quaternary ammonium (or phosphonium) groups serve to exchange the cation bound to the –SO3- groups and the amine reacts with the halogen of the heterocycles. The additional examples each use a reactive dye, an amine and an ammonium or phosphonium compound. 

(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - The quantity of experimentation needed is undue experimentation. First, a person having ordinary skill in the art would need to determine what compounds fall within the scope of TxQy where the specification does not disclose this formula or example compounds. Given the indefiniteness, a person having ordinary skill in the art would be faced with any possible combination of ionic counterparts given the breadth of definitions in claim 1. Accordingly, a person having ordinary skill in the art would be faced with an inordinate number of types of reactions that could take place between an anionic colorant of step a’. In view of the lack of guidance toward any possible reactants or reactions, a person having ordinary skill in the art would be faced with an undue burden to make and use the scope of instant claim 2. 

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to prepare the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is rejected as indefinite based on the “cationic compound TxQy”. The meaning of the subscripts is unclear. Claim 2 depends from claim 1 where claim 1 recites that “T is an ionic group covalently linked to A”. Furthermore, claim 1 recites that the subscripts can be integers of 1-10. In the structures of formula (I) of claim 1, this would appear to correlate to (for instance, when x and y are 3, n is 1 and m is 1) to the following type of structure:

    PNG
    media_image6.png
    172
    329
    media_image6.png
    Greyscale
.
xQy” since parent claim 1 recites that T is bound to A; however, dependent claim 2 recites compounds that can have multiple instances of T but where apparently all of the instances are part of the same “cationic compound” but are undefined in terms of the structure of the actual compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626